OPINION
Opinion by
Justice MOSELEY.
L.T. appeals a trial court’s order authorizing the administration of psyehoactive drugs. She contends that the trial court’s temporary commitment order was not supported by sufficient evidence and, therefore, the order authorizing administration of psyehoactive medication is likewise invalid.
The trial court may enter an order authorizing the administration of psychoactive medication if it finds by clear and convincing evidence, among other things, that the patient is under an order for temporary or extended mental health services. See Tex. Health & Safety Code Ann. § 574.106 (West 2010). L.T.’s limited argument is set forth below:
The court in this case ordered the admiration [sic] of psyehoactive medications based on the existence of the order for impatient [sic] mental health services and that “all the requirements of § 574.106 proven at the hearing.”
A patient’s success on the challenge of an order to administer psyehoactive medication depends on her success in her challenge of the order for temporary inpatient mental health services.
Accordingly, T.L. [sic] asserts that the trial court erred in ordering temporary inpatient mental health services as argued above and therefore erred in the order to administer psyehoactive medication.
In a related appeal, our cause number 06-12-00099-CV,1 this Court affirmed the trial court’s temporary commitment order concluding that such order was supported by legally and factually sufficient evidence. Having concluded that the trial court’s commitment order is valid, we overrule L.T.’s contention and affirm the trial court’s order authorizing the administration of psyehoactive medication.
We affirm the trial court’s judgment. Due to the nature of this accelerated appeal, we direct that this cause be submitted immediately.

. The facts pertaining to the order authorizing administration of psyehoactive drugs, are contained in our opinion in cause number 06-12-00099-CV.